Citation Nr: 0704926	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  06-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1972 to June 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 RO decision.  The veteran testified 
before the Board in May 2006.


FINDINGS OF FACT

1.  Service connection is in effect for multiple 
disabilities.  One of those disabilities is rated 40 percent 
disabling, and there are sufficient additional service-
connected disabilities to bring the combined rating to 90 
percent.  

2.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

However, the Board's decision today is fully favorable to the 
veteran.  Therefore, no further discussion is needed as to 
VA's duties to notify or assist claimants.

The veteran seeks a TDIU rating on the ground that he can no 
longer work because of his service-connected disabilities.  
He apparently has not worked since 2002.

A TDIU rating may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where 
these percentage requirements are not met, entitlement to the 
benefit on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the 
veteran is entitled to a TDIU rating, neither non-service-
connected disabilities or advancing age may be considered.  
38 C.F.R. § 4.19.

Currently, service connection is in effect for a right 
shoulder disability (rated 40 percent disabling); chronic 
sinusitis (30 percent); degenerative joint disease of the 
cervical spine (20 percent); chronic radiculopathy of C5-6 
(20 percent); left knee chondromalacia (20 percent); right 
knee chondromalacia (10 percent); right knee instability (10 
percent); pes planus (10 percent); a left shoulder disability 
(10 percent); right wrist disability (10 percent); a fracture 
of the distal right radius (10 percent); a right ankle 
disability (10 percent); a post-operative left (minor) 
(0 percent); a fracture of the right (major) little finger (0 
percent); a right foot disability with hallux valgus (0 
percent),; nonspecific urethritis (0 percent); a lower lip 
laceration (0 percent); and chronic tinea cruris (0 percent).    

In mid-2005, the veteran underwent several VA examinations to 
assess his various service-connected disabilities.  While 
some examination addressed the individual effect of some of 
these service-connected disabilities on the veteran's 
employability, others did not address their effect on 
employability.  Moreover, the examinations that did address 
the impact on employability considered service-connected 
disabilities individually, not jointly.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

By contrast, the veteran has submitted a November 2005 non-VA 
evaluation of his numerous orthopedic and other conditions, 
with a primary emphasis on the service-connected 
disabilities.  The examining orthopedic doctor referred to 
neck, knee, and lower back muscle spasms, as well as cervical 
spine and lower back "lock up."  He also noted that the 
veteran needed constant medication and other orthopedic 
devices.  The doctor concluded that the veteran "CAN NO 
LONGER ENGAGE IN PRODUCTIVE ENDEAVORS SINCE EVEN THE VERY 
BASIC TASK IN DAILY LIVING ARE VERY DIFFICULT FOR HIM."  
Indeed, the doctor stated that "no employer will have the 
resources to create an environment that will suit one 
particular worker.  Therefore [the veteran] is better of 
[sic.] spending time at rest rather than performing work that 
requires compensation."  The doctor also commented that the 
veteran's "skills . . . and his ability to find and maintain 
sustainable employability depends on whether he can perform a 
desk job or heavy physical manual labor.  Unfortunately, his 
MULTIPLE JOINT PROBLEMS PREVENT [the veteran] FROM ENGAGING 
IN EITHER A DESK JOB OR ONE THAT IS OF HEAVY PHYSICAL 
NATURE."  (Emphasis added.)  This examination report is 
highly probative.  Ultimately, it is the basis for a grant of 
the claimed TDIU rating.

The record certainly shows that the veteran is service-
connected for multiple disabilities.  One of those 
disabilities (the right shoulder disability is rated 
40 percent disabling.  Moreover, there are sufficient 
additional service-connected disabilities that elevate the 
veteran's combined rating for VA disability compensation 
purposes to 90 percent.  In addition, the VA treatment 
records, the VA examinations, non-VA treatment records, and 
the veteran's testimony, the Board concludes that the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of these service-connected 
disabilities.  He has completed only two years of college.  
Indeed, he last worked in 2002.  Finally, while the RO 
concluded that the veteran could also engage in sedentary 
employment, such as in administrative work, there is no 
objective basis for such a conclusion since late 2002.  In 
fact, the November 2005 non-VA examination specifically 
stated that sedentary employment was also precluded because 
of the service-connected disabilities.  
On consideration of the evidence, the Board concludes that, 
at the very least, the evidence is in equipoise, and a TDIU 
rating is therefore warranted.  See 38 U.S.C.A. § 5107(b)( 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU rating is granted.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


